           Case 1:21-cv-00581-NONE-SAB Document 9 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ARTEMUS BLANKENSHIP,                              Case No. 1:21-cv-00581-NONE-SAB

12                   Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                        REQUEST FOR A NINETY DAY
13           v.                                         EXTENSION OF TIME

14    DEPARTMENT OF THE TREASURY,                       (ECF No. 8)
      INTERNAL REVENUE SERVICE,
15                                                      FOURTEEN DAY DEADLINE
                     Defendant.
16

17
            Artemus Blankenship (“Plaintiff”), a state prisoner proceeding pro se and in forma
18
     pauperis, filed this action against the Department of Treasury, Internal Revenue Service on April
19
     7, 2021. (ECF No. 1.) On May 12, 2021, Plaintiff’s complaint was screened and the Court
20
     found that it lacked jurisdiction because Plaintiff had not filed an administrative claim as
21
     required by 26 U.S.C. § 6511(a). (ECF No. 7.) Plaintiff was granted leave to file an amended
22
     complaint within thirty days. (Id.)
23
            On June 9, 2021, Plaintiff filed a request for a ninety day extension of time to file his
24
     administrative claim and also asserted that he received a refund of $1,400.00 on May 26, 2021.
25
     (ECF No. 8.) However, 26 U.S.C. § 7422 provides that no civil action can be maintained for a
26
     claim for refund or credit of taxes until a claim has been duly filed. Here, Plaintiff filed this
27
     action prior to exhausting his administrative remedies and, pursuant to section 7422, “a suit
28


                                                    1
           Case 1:21-cv-00581-NONE-SAB Document 9 Filed 06/11/21 Page 2 of 2


 1 cannot be maintained if it was filed before the exhaustion of administrative remedies.” Erickson

 2 v. United States, No. CV 13-00273-KAW, 2013 WL 2299624, at *3 (N.D. Cal. May 24, 2013).

 3 Therefore, Plaintiff cannot correct his failure to exhaust his administrative remedies prior to

 4 filing this suit in a later filed claim. See Gray v. United States, 723 F.3d 795, 799 (7th Cir. 2013)

 5 (belated attempt to file administrative claim did not comply with IRS procedures and therefore

 6 bars plaintiff from maintaining action).

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      Plaintiff’s request for a ninety day extension of time is DENIED;

 9          2.      Plaintiff SHALL FILE an amended complaint within fourteen (14) days of the

10                  date of entry of this order; and

11          3.      Plaintiff is advised that failure to file an amended complaint in compliance with

12                  this order will result in this action being dismissed for failure to comply and

13                  failure to prosecute.

14
     IT IS SO ORDERED.
15

16 Dated:        June 11, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
